IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
AT NASHVILLE
Assigned on Briefs January lO, 2017

CHRISTOPHER D. HODGE v. DEBRA JOHNSON, WARDEN

Circuit Court for Hickman County
No. 2015-CV-61

 

 

 

 

F l L E D
No. M2016-00819-CCA_R3-HC me 0 2 mm
JUDGMENT C\erk otth Courts

 

 

 

Came the Appellant, Christopher D. Hodge, by and through counsel, and also
came the Attorney General on behalf of the State, and this case Was heard on the record
on appeal from the Circuit Court of Hickman County; and upon consideration thereof,
this Court is of the opinion that there is no error in the judgment of the trial court.

lt is, therefore, ordered and adjudged by this Court that the judgment of the trial
court is affirmed, and the case is remanded to the Circuit Court of Hickman County for
execution of the judgment of that court and for collection of costs accrued beloW.

Because it appears to this Court that the Appellant, Christopher D. Hodge, is
indigent, costs of this cause Will be paid by the State of Tennessee.

Thomas T. Woodall, Presiding Judge
Robert W. Wedemeyer, Judge
Robert L. Holloway, Jr., Judge

IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
AT NASHVILLE
Assigned on Briefs January 10, 2017

CHRISTOPHER D. HODGE v. DEBRA JOHNSON, WARDEN

Appeal from the Circuit Court for Hickman County

 

No. 2015-CV-61 Joseph Woodruff, Judge

FlLEB
AUG 022017

 

No. M2016-00819-CCA-R3-HC

 

 

Petitioner, Christopher D. Hodge, appeals from the summary dismissal of his petition for
Writ of habeas corpus. On appeal, Petitioner asserts that the trial court Was Without
jurisdiction to convict him because the grand jurors Were not picked from more than one
county in the district; and that the trial court illegally amended his judgment 60 days after
entry of the judgment to change his release eligibility from 35 percent to 100 percent.
Upon review, We affirm the summary dismissal of the petition.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Aff`lrmed

THOMAS T. WOODALL, P.J., delivered the opinion of the court, in Which ROBERT W.
WEDEMEYER, and RoBERT L. HoLLoWAY, JR., JJ., joined.

Christopher D. Hodge, Clifton, Tennessee, Pro Se.

Herbert H. Slatery lll, Attorney General and Reporter; Andrew C. Coulam, Assistant
Attorney General; and Kim R, Helper, District Attomey General, for the appellee, State
of Tennessee.

OPINION
Procedural history

Petitioner Was convicted of second-degree murder and received a sentence of 35
years to be served at 100 percent. A panel of this court affirmed the judgment on direct
appeal. State v. Christopher David Hoa'ge, No. W2003-01513-CCA-R3-CD, 2004 WL
2290495 (Tenn. Crim. App., Oct. ll, 2004), perm. app. denied (Tenn., Feb. 28, 2005).
Petitioner filed a petition for post-conviction relief, Which the post-conviction court
dismissed after a hearing, and a panel of this court affirmed on appeal. Christopher
Hodge v. State, No. W2005-01588-CCA-R3-PC, 2006 WL 1381647 (Tenn. Crim. App.,

clerk of me courts 1

mud-444

May 19, 2006), perm. app. denied (Tenn., Oct. 2, 2006). On December 30, 2015,
Petitioner filed a petition for Writ of habeas corpus, Which the trial court summarily
dismissed on February 17, 2016.

Analysis

“The determination of Whether habeas corpus relief should be granted is a question
of laW.” qulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Accordingly, our review is de novo Without a
presumption of correctness. Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing
State v. Lz'vingston, 197 S.W.3d 710, 712 (Tenn. 2006)).

A prisoner is guaranteed the right to petition for habeas corpus relief under Article
I, section 15 of the Tennessee Constitution. Tenn. Const. art. l, § 15; see T.C.A. §§ 29-
21-101 to -130. The grounds upon Which a Writ of habeas corpus may be issued,
however, are very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). “Habeas
corpus relief is available in Tennessee only When ‘it appears upon the face of the
judgment or the record of the proceedings upon Which the judgment is rendered’ that a
convicting court Was Without jurisdiction or authority to sentence a defendant, or that a
defendant’s sentence of imprisonment or other restraint has expired.” Archer v. State,
851 S.W.2d 157, 164 (Tenn. 1993) (quoting State v. Galloway, 45 Tenn. (5 Cold.) 326,
337 (1868)). “[T]he purpose of a habeas corpus petition is to contest void and not merely
voidable judgments.” Potts v. Slate, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State ex rel.
Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968)). A void judgment “is one in
Which the judgment is facially invalid because the court lacked jurisdiction or authority to
render the judgment or because the defendant’s sentence has expired.” Taylor, 995
S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998); Archer, 851
S.W.2d at 161-64). However, as the Tennessee Supreme Court stated in Hickman v.
State:

[A] voidable judgment is facially valid and requires the introduction of
proof beyond the face of the record or judgment to establish its
invalidity. Thus, in all cases where a petitioner must introduce proof
beyond the record to establish the invalidity of his conviction, then that
conviction by definition is merely voidable, and a Tennessee Court
cannot issue the Writ of habeas corpus under such circumstances

153 S.W.3d 16, 24 (Tenn. 2004) (internal citations, quotations, and emphasis omitted);
see Summers, 212 S.W.3d at 256 (citation omitted). Moreover, it is the petitioner’s
burden to demonstrate, by a preponderance of the evidence, that the judgment is void or
that the confinement is illegal. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). If this

_2_

burden is met, the petitioner is entitled to immediate release. State v. Warren, 740
S.W.2d 427, 428 (Tenn. Crim. App. 1986) (citing Ussery v. Avery, 432 S.W.2d 656, 658
(Tenn. 1968)).

lf the habeas corpus court determines from the petitioner’s filings that no
cognizable claim has been stated and that the petitioner is not entitled to relief, the
petition for writ of habeas corpus may be summarily dismissed. See Hickman, 153
S.W.3d at 20. Further, the habeas corpus court may summarily dismiss the petition
without the appointment of a lawyer and without an evidentiary hearing if there is
nothing on the face of the judgment or the record of the proceedings upon which the
judgment is rendered to indicate that the convictions are void. Passarella v. State, 891
S.W.2d 619, 627 (Tenn. Crim. App. 1994), superseded by statute as stated in State v.
Steven S. Newman, No. 02C01-9707-CC-00266, 1998 WL 104492, at *1 n. 2 (Tenn.
Crim. App., Mar. ll, 1998). “The petitioner bears the burden of providing an adequate
record for summary review of the habeas corpus petition, including consideration of
whether counsel should be appointed.” Swnmers, 212 S.W.3d at 261.

In his first issue, Petitioner complains that members of the Lauderdale County
grand jury that indicted him were chosen from residents of Lauderdale County, not from
all of the five counties that comprise the Twenty-Fifth Judicial District. He contends that
grand jury selection from a single county within a judicial district violates Tennessee
Code Annotated sections 16-2-506 and 16-2-510(c), deprives the trial court of
jurisdiction, and renders the judgment void. A panel of this court addressed this same
issue in State v. .]ames E. Kenner, No. M2014-00613-CCA-R3-CD, 2015 WL 3533265
(Tenn. Crim. App., June 5, 2015), perm. app. denied (Tenn., Oct. 15, 2015). In that case,
the appellant asserted that the establishment of judicial districts pursuant to Tennessee
Code Annotated section 16-2-506 “stripped original jurisdiction from the county courts
[and] in the same stroke abolished and outlawed the operation of county juries, (grand or
petit) and replaced them with ‘District juries and District Criminal Courts.”’ The panel
held that “the long-standing process for trying an offender in the county in which a crime
was committed by a jury that was selected from that county was not abolished by the
creation of judicial districts.” Id. at *3. Petitioner also appears to contend that the
Lauderdale County Circuit Court has lacked subject matter jurisdiction to hear criminal
cases since 1984. Petitioner claims that Tennessee Code Annotated section 16-2-501
stripped the “county courts” of jurisdiction over all matters except those regarding
probate. This argument is also without merit. In fact, Tennessee Code Annotated section
40-1-108 provides that “[t]he circuit and criminal courts have original jurisdiction of all
criminal matters not exclusively conferred by law on some other tribunal.” Accordingly,
Petitioner is not entitled to relief on this issue.

In his second issue, Petitioner asserts that the trial court amended his judgment 60
days after its entry to change his release eligibility from 35 percent to 100 percent,
rendering the judgment void. Petitioner contends that the judgment became final 30 days
after entry and that the court lost jurisdiction to amend the judgment thereafter. In fact,
the record shows that on Petitioner’s original judgment, entered on March 14, 2003, the
boxes beside both the release eligibility options are checked. The trial court entered a
corrected judgment on May 14, 2003, clearly reflecting that Petitioner was ordered to
serve his sentence at 100 percent.

Our supreme court has stated, “sentencing errors fall into three categories -
clerical errors, appealable errors, and fatal errors. Only fatal errors render sentences
illegal. Clerical errors ‘arise simply from a clerical mistake in filling out the uniform
judgment document’ and may be corrected at any time under Tennessee Rule of Criminal
Procedure 36.” State v. Waoden, 478 S.W.3d 585, 595 (Tenn. 2015) (citations omitted).
Tennessee Rule of Criminal Procedure 36 provides that, “[a]fter giving any notice it
considers appropriate, the court may at any time correct clerical mistakes in judgments,
orders, or other parts of the record, and errors in the record arising from oversight or
omission.” Tenn. R. Crim. P. 36. A clerical error arises “simply from a clerical mistake
in filling out the uniform judgment document.” Cantrell v. Easterlz`ng, 346 S.W.3d 445,
449 (Tenn. 2011).

Petitioner has failed to assert a claim entitling him to habeas corpus relief. Upon
review, we conclude that the habeas corpus court’s summarily dismissal of the petition
was proper.

CGNCLUSION
Upon review, we affirm the habeas corpus court’s order dismissing the habeas

corpus P@Utlon' %// h///FDXM//%

THOMAS T WOODALL, PRESIDING JUDGE